Citation Nr: 1129760	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  10-18 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension benefits.

3.  Entitlement to dependency and indemnity compensation (DIC) benefits based on the need for the regular aid and attendance of another person, or on account of housebound status.

4.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had recognized guerilla service and regular Philippine Army service from December 1943 to January 1946.  He died in December 2008.  The appellant is his widow.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant filed a notice of disagreement in October 2009, a statement of the case was issued in March 2010, and the appellant's substantive appeal was received in May 2010.

The Board notes that the appellant's substantive appeal requested a travel Board hearing.  However, the appellant was notified of the date and time of her scheduled hearing in a February 2011 letter yet did not report for the April 2011 hearing.  The appellant has not requested to reschedule the hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2008; his death certificate lists the cause of death as "cardiorespiratory arrest due to senile myocardium;" no other underlying causes or significant conditions were listed.

2.  During the Veteran's lifetime, service connection was established for residuals of shrapnel wounds on the right foot and right back with muscle group injuries.

3.  Cardiorespiratory disability (including cardiorespiratory arrest and senile myocardium) was not manifested during the Veteran's period of active duty service or for many years thereafter, nor was such disability otherwise related to such service.

4.  A service-connected disability has not been shown to be the immediate or underlying cause of the Veteran's death, nor has any service-connected disability been shown to be etiologically related to the cause of the Veteran's death.

5.  The Veteran's recognized guerilla service and regular Philippine Army service did not satisfy the requisite service for the appellant's basic eligibility for VA death pension benefits.

6.  The appellant has no legal entitlement to dependency and indemnity compensation (DIC) benefits.

7.  The Veteran did not have a claim for VA benefits pending at the time of his death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or substantially or materially contribute to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).

2.  The Veteran did not meet the basic service eligibility requirements to entitle the appellant to VA nonservice-connected death pension benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2010).

3.  The appellant has no legal entitlement to additional dependency and indemnity compensation (DIC) benefits based on the need for the regular aid and attendance of another person, or on account of housebound status.  38 U.S.C.A. §§ 1311, 1315, 5102 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2010).

4.  The criteria for entitlement to accrued benefits have not been met. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefit currently sought.  In a letter sent in May 2009, the claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought.  Moreover, the appellant was advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The Board notes that the May 2009 letter was sent to the appellant prior to the June 2009 RO rating decision currently on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate her claims.  However, there has been no notice of the types of evidence necessary to establish a disability rating or an effective date for any rating that may be granted.  Despite the inadequate notice provided to the appellant, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  The Board notes that this appeal features a determination of whether service connection is warranted for the cause of the Veteran's death and, in any event, the Board finds below that service connection is not warranted; no ratings or effective dates will be assigned and any questions as to such assignments are rendered moot.  As all of the issues on appeal are denied in this decision (and the issues other than the service connection issue are essentially denied as a matter of law), no ratings or effective dates will be assigned in connection with any aspect of this Board decision.

In Hupp v. Nicholson, 21 Vet.App. 342, 352-53 (2007), the United States Court of Appeals for Veterans Claims (the Court) held that with regard to Dependency and Indemnity Compensation (DIC) claims, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

In the instant case, the record shows that the May 2009 VCAA letter informed the appellant of the information and evidence necessary to substantiate her claim, specifically including an explanation of the evidence and information required to substantiate the issue of DIC as required by Hupp.

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in service, private, and VA, have been obtained.

With respect to the issue pertaining to service connection for the cause of the Veteran's death, a VA medical nexus opinion is not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet.App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards set forth in McLendon are not met in this case.

Initially, the evidence does not establish that the Veteran suffered 'an event, injury or disease in service,' with regard to any disability shown to be associated with the cause of his death, so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As discussed below, the evidence indicates that the cause of the Veteran's death was attributed to cardiac diagnoses.  No evidence suggests that the Veteran experienced any in-service problems pertinent to the cardiac diagnoses associated with his death more than 60 years after service, and no evidence raises any theory relating the cause of the Veteran's death to any event or symptoms occurring during service.  Moreover, given the absence of any competent evidence, including  lay testimony, indicating pertinent post-service disability until many years after service, any current opinion provided at this point would be no more than speculative.  See 38 C.F.R. § 3.102 (2007) (a finding of service connection may not be based on a resort to speculation or even remote possibility).

In this case, the Board finds that a VA medical opinion is not necessary with regard to the questions of etiology in this case.  The service treatment records do not reflect any findings of cardiac disability (the shown cause of the Veteran's death) or pertinent symptoms.  Because the evidence does not establish that the Veteran suffered 'an event, injury or disease in service' as it relates to the claim of entitlement to service connection for the cause of death, it is not necessary to obtain a VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Absent such evidence, the Board finds it unnecessary to remand this case to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of manifestation of cardiac symptoms in service.

Additionally, the Board notes that there is no evidence of record presenting any medical basis or otherwise specifying any theory for linking the cause of the Veteran's death to any pathology other than the cardiac diagnoses indicated on the official certificate of death.  There is no probative indication that the cause of the Veteran's death may be associated with the Veteran's service or with the established service-connected disabilities (residuals of shrapnel wounds).  The Board finds that the evidence of record does not meet the McLendon criteria that would require a remand to ask a medical expert to review the record and offer etiology opinions.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Service Connection for the Cause of the Veteran's Death

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Applicable law provides that service connection will be granted if it is shown that the veteran suffered from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease and tuberculosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

A certificate of death on file shows that the Veteran died in December 2008 at the age of 87.  The immediate cause of death was recorded as "cardiorespiratory arrest due to senile myocardium."  No other significant underlying causes or significant conditions were listed.

At the time of the Veteran's death, he was service connected for disability resulting from residuals of shrapnel wounds on the right foot and right back with muscle group injuries.  The Veteran was not otherwise service connected for any cardiovascular disability.

The appellant contends, as articulated in her October 2009 notice of disagreement, that the certificate of death on file does not fully reflect the nature of the causes of the Veteran's death.  The appellant's articulated argument focuses upon contentions that the family member who served as informant for the death certificate was "not well informed of his health conditions [and] just declared [a] common cause of death."  The appellant further states that "the doctor who signed the Certificate of Death did not see him personally."  The appellant then directs attention to private medical documents she has submitted in support of her claim that the cause of the Veteran's death was related to service.  The appellant does not clearly specify what she believes caused the Veteran's death, other than to assert that the cause of death was "service connected."  

The private medical evidence submitted by the appellant includes a hospital certificate showing that the Veteran was hospitalized in September 2008 with "Chronic Obstructive Pulmonary Disorder; Pulmonary Tuberculosis; Foot injury, moderate, shrapnel wound R."  The certificate notes that the Veteran had been "bedridden for about 2 years to present."  Additionally, a note date-stamped in October 2009 from a medical doctor describes that the doctor visited the Veteran when he was "bedridden up to the time of his death."  This doctor explains that the Veteran "was in and out of the hospital due to chronic obstructive pulmonary disease, pulmonary tuberculosis, [and] anemia of unknown etiology.  He had also a[n] old foot injury due to shrapnel injury."

To the extent that the appellant submitted the above-discussed medical evidence to more fully inform the state of the Veteran's health in the time leading up to his death, the Board notes that the evidence shows that the Veteran suffered from the above-discussed pulmonary disabilities, anemia, and a lingering residual right foot wound.  However, none of the evidence indicates that a specific service-connected disability causally contributed to the Veteran's death.  Even the doctor's note date-stamped in October 2009 which refers directly to the Veteran's death does not make any indication that the Veteran's death was caused by any diagnosis other than what is indicated on the certificate of death.  Although the appellant has submitted evidence that identifies diagnosed pathologies the Veteran was suffering from in the time leading up to his death, such evidence is insufficient to provide any basis for granting the claim of entitlement to service connection for the cause of the Veteran's death.

None of the evidence of record specifically identifies any diagnosis as having participated in or contributed to the Veteran's death; the fact that the identified diagnoses existed at the time of the Veteran's death does not indicate a causal relationship.  The evidence does not show any indication that the Veteran's service-connected shrapnel wounds caused his death nor otherwise caused or aggravated any cause of death.  The evidence does not show that any diagnosis other than that identified on the certificate of death caused or contributed to the Veteran's death, and moreover the evidence does not show that any diagnosis other than the shrapnel wounds are in any manner related to service.  There is no indication that the Veteran's pulmonary diagnoses or anemia were related to his service-connected shrapnel wounds.  There is no indication that the Veteran's pulmonary diagnoses or anemia were in any manner related to service.

The appeal for service connection for the cause of death may only be granted if the evidence shows that the shown causes of death are etiologically linked to military service, or alternatively that some other service-connected disability contributed to cause death.  With regard to the diagnoses the Veteran is shown to have had around the time of his death, only the cardiac pathologies on the death certificate have been medically linked to causing the Veteran's death, and only the shrapnel wounds have been linked to the Veteran's military service.

The Board has considered whether the evidence of record provides any basis for finding an etiological link between the Veteran's cardiac-related cause of death and his military service.  However, the Veteran's service treatment records contain no indication of any event during service suggestive of injury to the heart or manifestation of heart disability.  Furthermore, there is no evidence of any cardiac health issues of any kind within one year following the conclusion of the Veteran's period of service.  A lengthy period without evidence of treatment may also be viewed as evidence weighing against the appellant's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).
 
The Board has considered whether the evidence of record provides any basis for finding an etiological link between the Veteran's cardiac-related cause of death and his service-connected shrapnel wound residuals featuring muscle injuries.  However, there is simply no evidence of record which indicates any such medical relationship.

The Board has considered whether the evidence of record provides any basis for finding that the service-connected shrapnel wound residuals featuring muscle injuries were otherwise causes or contributing factors in causing the Veteran's death.  However, there is simply no evidence of record which indicates any medical relationship between the Veteran's shrapnel wound residuals and the cause of his death.

The Board has considered whether the evidence of record provides any basis for finding that any other shown disability around the time of the Veteran's death is shown to have both (a) caused or contributed to the Veteran's death, and (b) been etiologically linked to the Veteran's military service.  However, the evidence of record does not provide any indication that any pertinent disability, including the pulmonary diagnoses and the anemia, meets both of these criteria (or either of them).

Based upon the foregoing, it cannot be said that any shown cause of the Veteran's death was present during his military service, manifested during any presumptive period following service, or is otherwise etiologically linked to the Veteran's military service.

In summary, as the disability which caused the Veteran's death was not shown in service or for many years thereafter, and because there is no competent evidence of record suggesting that the Veteran's death was related to his active service or any service-connected disability, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

Service Connection Conclusion

The Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issue addressed.  The Board acknowledges that the claims-file contains a quantity of other records, but none of the information in these records pertinently contradicts the conclusions or cited rationales of the evidence found to be most probative in the discussion above.

The Board acknowledges the appellant's own contentions with regard to her belief that the Veteran's death was caused by a disability etiologically related to his military service.  As a layperson, the appellant is not competent to offer an opinion that requires specialized training, such as a medical diagnosis of cause of death or the clinical etiology of a medical disorder.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

The Board finds that the appellant is competent to present testimony regarding the details of the Veteran's observable symptomatology.  However, the appellant is not competent to establish a specialized medical determination such as the specific cause of the Veteran's death, or etiological relationships among internal medical pathologies, or links between an internal medical pathology and a period of military service many decades in the past.

As discussed above, the Board finds that the most probative evidence demonstrates that the cause of the Veteran's death was cardiorespiratory arrest due to senile myocardium.  Even considering the appellant's lay testimony with regard to the matters it is competent to address, the most probative evidence weighs against the claim of entitlement to service connection for the cause of the Veteran's death.  Competent medical evidence is required to establish that any other disability (such as service-connected shrapnel wounds residuals) caused or contributed to causing the Veteran's death.  Competent medical evidence is required to establish that any pertinent cause of the Veteran's death manifested during or was otherwise caused or aggravated by military service that took place more than 60 years prior to his death.  In this case, the Board finds that the preponderance of the probative evidence of record weighs against finding any such nexus between military service and the cause of the Veteran's death.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, none of the lay evidence or medical evidence of record in this case indicates that the cause of the Veteran's death involved symptomatology that was present on a continuous or persistent basis from around the time of the Veteran's service.  The Board finds that the service treatment records contain no suggestion of manifestations of cardiac disability during service, and no evidence shows manifestations of cardiac symptomatology during any period proximate to the Veteran's period of military service.  This weighs significantly against a finding of continuity since service of symptomatic manifestations of the cardiac disabilities shown to be linked to causing the Veteran's death.

Additionally, because the Veteran was not diagnosed with any pertinent disability shown to be associated with causing the Veteran's death within any applicable presumptive period following service, there is no presumption that any of such disability was incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For these aforementioned reasons, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Nonservice-connected death pension benefits

The appellant seeks nonservice-connected death pension benefits based on her deceased husband's military service.  In order to qualify for the benefits sought, the appellant must establish that her deceased husband had qualifying service.  Controlling statutory law provides that only certain military service is considered qualifying service for such benefits.  The appellant claims VA benefits as the surviving spouse of the Veteran.

Service as a Philippine Scout is included for pension, compensation, dependency and indemnity compensation and burial allowances, except for those inducted between October 6, 1945 and June 30, 1947, inclusive, which are included for compensation benefits, but not for pension benefits.  Service in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service, and unrecognized guerrilla service under a recognized commissioned officer (only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946) is included for compensation benefits, but not pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (c).  Active service will be the period certified by the service department.  38 C.F.R. § 3.41.

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  The Court has held that the Secretary has lawfully promulgated regulations making service department findings 'binding on the VA for purposes of establishing service in the U.S. Armed Forces.'  Duro v. Derwinski, 2 Vet.App. 530, 532 (1992).  In addition, service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Id.

In this case, the service department has reported that the Veteran had recognized guerilla service and regular Philippine Army service.  The law specifically excludes such service for purposes of entitlement to death pension benefits.  See Cacalda v. Brown, 9 Vet.App. 261 (1996) (per curiam).  Consequently, the Board finds that there is no legal basis on which the appellant's claim can be based.  As the law and not the evidence is dispositive on this issue, it must be denied because of lack of legal entitlement.  See Sabonis v. Brown, 6 Vet.App. 426 (1994); 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.

Entitlement to dependency and indemnity compensation (DIC) benefits based on the need for the regular aid and attendance of another person, or on account of housebound status

The appellant (the widow of the Veteran) seeks entitlement to additional dependency and indemnity compensation benefits.  In pertinent part, it is contended that the appellant's various physical and mental disabilities have caused her to become housebound, or, in the alternative, to require the regular aid and attendance of another person.

In that regard, the term dependency and indemnity compensation means a monthly payment made by the Department of Veterans Affairs to a surviving spouse, child, or parent because of a service-connected death occurring after December 31, 1956.  Basic entitlement for a surviving spouse exists if the Veteran's death occurred on or after January 1, 1957. 38 C.F.R. § 3.5.

Special monthly dependency and indemnity compensation in the form of increased dependency and indemnity compensation is payable to a surviving spouse who is in need of aid and attendance, or, if not in need of aid and attendance, who is housebound.  38 U.S.C.A. §§ 1311, 1315.

Need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria to be applied in determining whether a surviving spouse is in need of regular aid and attendance is as follows: (1) the spouse is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of a mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a), which is to say, an inability of the claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; a frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; inability of the claimant to feed herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.  'Bedridden' will be a proper basis for the determination.

Additional benefits based on housebound status are warranted where the surviving spouse is permanently housebound by reason of disability.  The 'permanently housebound' requirement is met when the surviving spouse is substantially confined to her home (or ward or clinical areas, if institutionalized), or immediate premises by reason of disability or disabilities which it is reasonably certain will remain throughout the surviving spouse's lifetime.  38 U.S.C.A. § 1311(d).

As discussed above, the Board has found that service connection is not warranted for the cause of the Veteran's death.  Inasmuch as the appellant's claim for service connection for the cause of the Veteran's death has been denied, she has no basic entitlement to dependency and indemnity compensation benefits.  Absent such basic entitlement, the appellant has no legal entitlement to additional benefits based on her need for the regular aid and attendance of another person, or on account of being housebound.  While the appellant may, in fact, be in need of such assistance, the Board is unable to reach the merits of her current claim.  Rather, in a case such as this, where the law, and not the evidence, is dispositive, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  Accordingly, the appellant's claim is denied.

Accrued benefits

Upon the death of a veteran, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his death ('accrued benefits') and due and unpaid for the period not to exceed two years, shall, upon the death of such individual be paid to the living person first listed as follows: (1) his spouse, (2) his children (in equal shares), (3) his dependent parents (in equal shares).  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

In order for a claimant to be entitled to accrued benefits, 'the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating decision.'  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998)).  The Board emphasizes that by statute, entitlement to accrued benefits must be based on evidence in the file at the time of death, or evidence, such as VA records, deemed to be of record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 6 Vet.App. 483 (1994).

The Board notes that the Veteran did not have any claims pending at the time of his death.  In April 2007, the Board denied the Veteran's claim of entitlement to an increased disability rating; in a separate April 2007 decision, the Board denied the Veteran's claims of entitlement to special monthly compensation at the aid and attendance level and entitlement to a total disability rating based on individual unemployability.  These claims were therefore no longer pending.  In May 2007 the Veteran perfected an appeal of an RO denial of entitlement to aid and attendance benefits for his spouse; however, that claim was not pending at the time of his death because the claim was granted by a July 2008 RO rating decision.  In August 2008, the Veteran submitted a letter inquiring about an error in the processing of the payment associated with that grant, but this did not raise any pending claim because a September 2008 reply from the RO to the Veteran shows the error was corrected with the issuance of a retroactive check.  The claims file otherwise contains no other suggestion of any claim raised by the Veteran that remained pending at the time of his death.  The appellant does not identify any pending claims alleged to have remained at the time of the Veteran's death.

The Board notes that the Veteran had no claims pending at the time of his death.  As such, the appellant's claim for accrued benefits must be denied.


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


